 1                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 2
     Nevada Fleet, LLC, a Nevada Limited              Case No. 2:17−CV−01732−TLN−KJN
 3   Liability Company,
                                                      JUDGE: Honorable Troy L. Nunley
 4                  Plaintiff,
 5          v.                                        ORDER TO AMEND SCHEDULING
                                                      ORDER FOR GOOD CAUSE
 6   FEDEX CORPORATION, et al.
 7                  Defendants.
 8

 9          The Parties have filed a Joint Stipulation to Amend Scheduling Order for Good Cause

10   (the “Joint Stipulation”). The Court, having considered the grounds set forth in the Joint

11   Stipulation, finds that the Joint Stipulation is based on good cause, is well taken, and is hereby

12   GRANTED. The Court hereby ORDERS as follows:

13          1.      The Amended Pretrial Scheduling Order, dated September 18, 2019 (Dkt. No.

14   53), is amended as follows:

15               a. All discovery, with the exception of expert discovery, as described in

16                   Paragraph 4 of the June 18, 2018 Pretrial Scheduling Order (Dkt. No. 33),

17                   shall be completed by February 28, 2020.

18               b. All expert disclosures, as described in Paragraph 5 of the June 18, 2018

19                   Pretrial Scheduling Order, shall be filed and served by April 3, 2020.

20               c. All dispositive motions, as described in Paragraph 7 of the June 18, 2018

21                   Pretrial Scheduling Order, shall be heard by October 29, 2020.

22          2.      All other deadlines in the June 18, 2018 Scheduling Order remain intact.

23

24   DATED: November 25, 2019

25

26                                                              Troy L. Nunley
                                                                United States District Judge
27

28
